DETAILED ACTION
Specification
An amendment to the specification was received on 6/22/2021.  These amendments are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825).

Regarding claim 1, Mofakhami discloses a system (see paragraph 0093: health monitoring system) comprising: 
a device (see paragraph 0093: mobile platform/aircraft);
a monitoring unit (see paragraphs 0092-0093) comprising:
at least one actuator coupled to the device and configured to vibrate the device (see Figs 8 and 9 and paragraphs 0092, 0097, 0099, and 0100: actuator is coupled to the aircraft/structure, actuator produces mechanical waves/vibrations);
at least one sensor coupled to the device and configured to detect an output of the device (see Figs 8 and 9 and paragraphs 0092 and 0099-0100: sensor for sensing 
at least one processor coupled to the device and configured to process the output detected by the at least one sensor and assess the mechanical health of a device through the detected output (see Abstract and paragraphs 0092, 0093, 0096, 0122, and 0125: processor analyzes single and outputs a signal representative of a health condition of the structure, health indication based on the sensor data, i.e. output detected by the sensor; and see Fig. 9 and paragraphs 0093: processor may be located on board).

Mofakhami does not expressly disclose wherein the at least one processor is a dedicated processor.

Karp discloses a system for monitoring the health of a structure wherein the processor is a dedicated processor (see paragraph 0166). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Karp, i.e. using a dedicated processor in lieu of a CPU, for the advantageous benefit of using an affordable processing unit that is dedicated to the sole purpose of the monitoring the structural health of the system. Using a dedicated processor is an affordable and focused, computing power of processor won’t be bogged down by other tasks, means for efficiently analyzing the structural health of the system. 

Regarding claim 13, Mofakhami discloses a method for monitoring the mechanical health of a device (see Abstract and paragraphs 0006 and 0093: system and method for health monitoring), the method comprising:
activating at least one actuator configured to cause the device to vibrate (see Figs 8 and 9 and paragraphs 0092, 0097, 0099, and 0100: actuator is coupled to the aircraft/structure, actuator produces mechanical waves/vibrations; see Fig. 2 and paragraph 0097: processor provides an interrogation signal used to drive the actuators);
detecting, via at least one sensor, an output of the device (see Figs 8 and 9 and paragraphs 0092 and 0099-0100: sensor for sensing mechanical wave in the structure, i.e. an output, sensor is coupled to the aircraft/structure);
processing, via a processing resource, the output detected by the at least one sensor and determining, via the processing resource, the mechanical health of a device based on the detected output (see Abstract and paragraphs 0092, 0093, 0096, 0122, and 0125: processor analyzes single and outputs a signal representative of a health condition of the structure, health indication based on the sensor data, i.e. output detected by the sensor); and 
wherein the processing resource is a processor coupled to the device (see Fig. 9 and paragraphs 0093: processor may be located on board).

Mofakhami does not expressly disclose wherein the at least one processor is a dedicated processor.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Karp, i.e. using a dedicated processor in lieu of a CPU, for the advantageous benefit of using an affordable processing unit that is dedicated to the sole purpose of the monitoring the structural health of the system. Using a dedicated processor is an affordable and focused, computing power of processor won’t be bogged down by other tasks, means for efficiently analyzing the structural health of the system. 

Regarding claim 20, Mofakhami discloses a non-transitory computer readable medium for storing instruction code, which, when executed by a processor coupled to a device (see Fig. 2 and paragraphs 0096-0097: memory, non-transient form with instruction executable by a processor; and see Fig. 9 and paragraphs 0093: processor may be located on board) cause the processor to: 
send a signal to activate at least one activator coupled to the device (see Fig. 2 and paragraphs 0096-0097: processor may generate the interrogation signal used to drive actuator); 
receive an output of the device detected by at least one sensor (see Fig. 2 and Abstract and paragraphs 0092, 0093, 0096-0097, 0122, and 0125: processor analyzes single and outputs a signal representative of a health condition of the structure, health indication based on the sensor data, i.e. output detected by the sensor); 

retrieve an algorithm and a healthy fingerprint of the device from a memory (see paragraphs 0041, 0070, and 0096-0098: processor produces output/state of health based on comparing sensor data for healthy baseline signal, i.e. a healthy fingerprint, processor implements method using instructions on memory); and
assess the mechanical health of the device by applying the algorithm, wherein the algorithm compares the output of the device detected by the at least one sensor to the healthy fingerprint of the device (see paragraphs 0041, 0070, and 0096-0098: produces output/state of health based on comparing sensor data for healthy baseline signal, i.e. a healthy fingerprint).

Mofakhami does not expressly disclose wherein the at least one processor is a dedicated processor.

Karp discloses a system for monitoring the health of a structure wherein the processor is a dedicated processor (see paragraph 0166). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Karp, i.e. using a dedicated processor in lieu of a CPU, for the advantageous benefit of using an affordable processing unit that is dedicated to the sole purpose of the monitoring the structural 

Regarding claim 4, Mofakhami, previously modified by Karp, further discloses wherein the monitoring unit further comprising a stimulation source configured to supply a stimulation signal to the at least one actuator (see Fig. 2 and paragraph 0097: processor provides an interrogation signal used to drive the actuators).

Regarding claim 7, Mofakhami, previously modified by Karp, further discloses wherein the processing resource is configured to apply an algorithm comparing the detected output of the device against a healthy fingerprint of the device to assess the mechanical health of the device, wherein the healthy fingerprint is an output of the device when the device is free of mechanical defects (see paragraphs 0041, 0070, and 0098: produces output/state of health based on comparing sensor data for healthy baseline signal, i.e. a healthy fingerprint).

Regarding claim 14, Mofakhami, previously modified by Karp, further discloses wherein activating the at least one actuator comprises providing a stimulation signal to the at least one actuator via a stimulation source (see Fig. 2 and paragraph 0097: processor/source provides an interrogation signal/stimulation signal used to drive the actuators).

Regarding claim 15, Mofakhami, previously modified by Karp, further discloses wherein determining the presence or absence of a mechanical defect comprises applying, via the processing resource, an algorithm to compare the output of the device against a healthy fingerprint of the device, wherein the healthy fingerprint is an output of the device when the device has no mechanical defects (see paragraphs 0041, 0070, 0094 and 0098: produces output/state of health based on comparing sensor data for healthy baseline signal, i.e. a healthy fingerprint, output may be representative of structural damage, a level of structural damage).

Regarding claim 16, Mofakhami, previously modified by Karp, further discloses wherein the algorithm comprises comparing at least one of the amplitude change, damping change, peak split, frequency shift and phase shift of the output of the device against a healthy fingerprint of the device (see paragraph 0116-0119).

Regarding claim 17, Mofakhami, previously modified by Karp, further discloses retrieving the algorithm and the healthy fingerprint from a memory (see paragraphs 0041, 0070, 0098, and 0115: produces output/state of health based on comparing sensor data for healthy baseline signal, i.e. a healthy fingerprint, baseline stored in memory).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825) and Gallo (US 2015/0168353).
Regarding claim 5, Mofakhami and Karp do not expressly disclose wherein the at least one actuator and the at least one sensor comprise a single unit. 

Gallo discloses wherein the at least one actuator and the at least one sensor comprise a single unit (see Abstract, paragraph 0025, and claim 1). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp with the teachings of Gallo, i.e. using a single piezoelectric transducer as a the source and sensor, for the advantageous benefit of using a cost effective, space saving, conventional sensor in the art. 

Regarding claim 6, Mofakhami discloses wherein the actuator and sensor may each comprise one or more piezoelectric transducers (see paragraph 0099). 

Mofakhami and Karp do not expressly disclose wherein the at least one actuator and the at least one sensor comprise a single piezoelectric transducer.

Gallo discloses wherein the at least one actuator and the at least one sensor comprise a single unit (see Abstract, paragraph 0025, and claim 1). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp with the teachings of Gallo, i.e. using a single piezoelectric transducer as a the source and sensor, for the . 

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825) and Wheeler (US 2020/0132567).

Regarding claim 8, Mofakhami and Karp do not expressly disclose wherein the algorithm produces a pass-fail result.

Wheeler disclose a testing system that includes an algorithm produces a pass-fail result (see paragraphs 0017, 0023, and 0027: produces a pass/fail result).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp with the teachings of Wheeler, i.e. producing a pass/fail results, for the advantageous benefit of providing a clear indication if the structural health of the system fails the test, of the system is healthy.  

Regarding claim 9, Mofakhami and Karp do not expressly disclose wherein the monitoring unit further comprising a display device configured to display the pass-fail result.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp with the teachings of Wheeler, i.e. producing and displaying a pass/fail result, for the advantageous benefit of providing a clear indication if the structural health of the system fails the test, of the system is healthy.  

Regarding claim 18, Mofakhami and Karp do not expressly disclose wherein the algorithm produces a pass-fail result.

Wheeler disclose a testing system that includes an algorithm produces a pass-fail result (see paragraphs 0017, 0023, and 0027: produces a pass/fail result).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp with the teachings of Wheeler, i.e. producing a pass/fail results, for the advantageous benefit of providing a clear indication if the structural health of the system fails the test, of the system is healthy.  

Regarding claim 19, Mofakhami and Karp do not expressly disclose displaying the pass-fail result on a display device.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp with the teachings of Wheeler, i.e. producing and displaying a pass/fail result, for the advantageous benefit of providing a clear indication if the structural health of the system fails the test, of the system is healthy. 
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825) and Blais (US 2017/0239775).

Regarding claim 10, Mofakhami discloses wherein the system is configured to go into run mode during power up or periodically (see paragraph 0097: periodically interrogate the structure, i.e. run mode). 

Mofakhami and Karp do not expressly disclose wherein the monitoring unit is configured to go into run mode periodically during use. 

Blais discloses wherein the monitoring unit is configured to go into run mode periodically during use (see paragraphs 0003 and 0014: periodically test during use). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp with the teachings of Blais, i.e. . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825) and Inagaki (US 2015/0256943).

Regarding claim 11, Mofakhami and Karp do not expressly disclose wherein the monitoring unit is configured to go into run mode when commanded by an input.

Inagaki discloses a measurement unit wherein the measurement unit is configured to go into run mode when commanded by an input (see paragraphs 0110 and 0128). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp with the teachings of Inajaki, i.e. having a start command that will start the test, for the advantageous benefit of allowing one to initiate a the structural heat test upon command. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825) and Weldon (US 2007/0006652).

Regarding claim 12, Mofakhami and Karp do not expressly disclose wherein the locations of the at least one actuator and the at least one sensor are optimized for obtaining the output of the device.

Weldon discloses wherein the locations of the at least one actuator and the at least one sensor are optimized for obtaining the output of the device (see paragraphs 0031 and 0068-0069). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp with the teachings of Weldon, i.e. optimizing the placement of the sensors and actuators, for the advantageous benefit of increasing the sensitivity and accuracy of the structural health evaluations. 

Response to Arguments
Applicant’s arguments, filed 6/22/2021, have been fully considered. 
Applicant argues that the amendments to the specification resolve the outstanding objections to the specification. The examiner agrees, the prior objections to the specification have been withdrawn. 
Applicant argues that the amendment to claim 20 resolves the prior claim objections to claim 20. The examiner agrees, the prior claim objections have been withdrawn. 
Applicant argues that the examiner’s modification is unsupported by the evidence of record. The examiner respectfully disagrees. 


Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Georgeson (US 2012/0070668) discloses a structural health monitoring system and method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865